Exhibit 99.1 PRESS RELEASE Playlogic and Virgin Play announce joint venture in the UK PlayV Ltd to distribute titles in the UK Amsterdam, 29 May 2008 – Today publisher Playlogic Entertainment Inc. (Nasdaq OTC: PLGC.OB) and publisher/distributor Virgin Play announced their joint venture PlayV Ltd. PlayV Ltd, a sales, marketing and distribution business, will bring PC, console and handheld products from both parties to the UK market and also offer flexible pro-active PR, marketing and sales solutions to additional development and publishing partners looking to penetrate the UK retail market with their products. From its headquarters in Luton, Bedfordshire, UK, PlayV Ltd will provide national PR, marketing, sales and account management alongside financial management and administrative office support. PlayV Ltd will supply its products to a broad customer base that includes well known specialists, multiples and independent retailers as well as major dot com online companies. The new structure will be fully operational by the 1st of July 2008 and will be headed up by industry veteran David Hope, who has been previously responsible for the successful setup of various UK distribution companies. Playlogic’s Chief Sales and Marketing Officer Pierre Thiercelin comments: “We are very pleased to enter into this partnership with Virgin Play. PlayV will allow both companies to make up considerable ground in the UK and further establish their presence in the market.” PlayV’s Managing Director David Hope comments: “Alongside our core first party business we are also keen to work with relevant third party developers and publishers looking to get their products into the UK market without the hassle and expense of setting up their own operation. PlayV Ltd offers a custom ready sales, marketing and logistics solution and can penetrate the whole retail market.” Company and Contact Details PlayV Ltd 210A, Ground
